DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract includes legal phraseology/terms that are not permitted.   Term “comprising” in each of lines 2, 3, 5 and 7, is not permitted.  (Suggestion: “comprising” may be changed to “including”.)  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3-7, 9, 13, and 16 are objected to because of the following informalities:  
In each of 1, 3-7, 9, 13, and 16, each recitation of the phrase “the strip strand” should be changed to - - the strip strands - -, in order to be consistent with the “strip strands” established in claim 1, line 5.
In claim 9, line 2, “an interface part” should be changed to - - the interface part - -.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as to the following: 
In claim 1, line 2, the term "regular" is a relative term which renders the claim indefinite.  The term "regular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
In claim 1, line 8, the phrase “so-called” recited in the limitation “a so-called central shoe” renders the claims indefinite since the phrase has not been defined to assist one skilled in the art in ascertaining a structural and/or functional limitation of the claimed “central shoe”.
In claim 2, line 2, the term "regular" is a relative term which renders the claim indefinite.  The term "regular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation pertaining to the  phrase “a regular shape” is undefined, rendering the claims indefinite.
In each of claims 1, 3-7, 9, 13, and 16, each recitation of the phrase “the strip strand” renders the claims indefinite since the phrase does not distinguish between the “two strip strands” and “at least one strip strand” established in claim 1, lines 5 and 8, respectively.
In claim 5, line 4, there is no antecedent basis for ‘the other strip strand”.
In claim 7, bridging lines 3-4, there is no antecedent basis for “the regular-shaped cross section”; and the term "regular" in line 3, is a relative term which renders the claim indefinite.  The term "regular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation pertaining to the phrase “the  regular-shaped cross section” is undefined, rendering the claims indefinite.
In claim 14, line 3, there is no antecedent basis for “each conventional shoe”.
In claim 19, bridging lines 2-3, recitation of the limitation “comprising a strap comprising a clamping strip comprising two strip strands” renders the claim indefinite since it is not understood whether the claimed subject matter of “a strap”, “a clamping strip”, and “two strip strands” have been written in error to correspond to their antecedents established in claims 1 and 18, or that the claimed “strapping device” further requires another “a strap”, “a clamping strip”, and “two strip strands” in addition to those required of claim 18 and 1.  (For the purpose of this Office action, the phrase in claim 19 pertaining to “comprising a strap comprising a clamping strip comprising two strip strands” is repetitive and redundant, and the claim has been considered to be drawn to further delimit the strapping device as claimed in claim 18, wherein the two strip strands intersect such that the clamping strip defines a closed loop designed to bind the object.)

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10, 11, and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign patent document WO 2011/091135, by Norma U.S. Holding LLC (cited by applicant, and hereafter as “Norma (‘135)”.
Norma (‘135) discloses a strapping device (10) for binding an object (e.g., 16, 20) which has a cross section having a regular-shaped perimeter (e.g., circular-shaped perimeter), said device comprising a strap comprising a clamping strip (24) which forms a loop intended to surround the object, the clamping strip (24) comprising a central part (48) which has a shape essentially following a shape of the perimeter of the cross section of the object and two strip strands (44 which includes features 50, 52, and 46) comprising the respective ends (end 32, and end 34) of the clamping strip and having a shape (as depicted in at least Fig. 4) which departs from the shape of the perimeter of the cross section of the object, the strap comprising at least one central shoe (28) which is mounted on at least one strip strand (44) in such a way as to be designed to be interposed between the object (16, 20) and the at least one strip strand (44, as shown in at least Fig. 4 & 5);
(concerning claim 3) the central shoe (28) is mounted so as to be free to move along the strip strands so as to be able to slide (as described on page 10, lines 3-9) in a longitudinal direction (i.e., the circumferential direction) of the at least one strip strand;
(concerning claim 4) the central shoe (28) is mounted so as to be able to slide (as described on page 10, lines 3-9) along the strip strands by cooperation of shapes (i.e., shaped to 
(concerning claim 6) the central shoe (28) has an interface part designed to be interposed between the strip strands and the object, comprising an outer face (i.e., the outer-top surface of 28) which faces the strip strands, the outer face essentially following the shape of the strip strand in the longitudinal direction (i.e., the circumferential direction, as shown in at least Figs. 4 and 7) of the strip strands;
(concerning claim 7) the central shoe (28) is configured such that the central shoe (28) causes the strip strands (42, 46) to deviate (e.g., the 42 and 46 deviate toward each other during tightening of the tightening mechanism 26, as described in at least the paragraph beginning on page 6, line 25) when an object having the regular-shaped cross section and a predetermined diameter is clamped by the strap such that a clamping force (i.e., a tightening force by actuation of the tightening mechanism 26) is exerted on the object by the strip strands;
(concerning claim 8) the shape of the central shoe (28) is defined such that, when the object is clamped by the strap, an essentially uniform clamping force (via the tightening mechanism 28 and reaction block 70, as inherently understood at least by the paragraph beginning on page 1, line 20, and the figures) is exerted on the shoe essentially over the entire circumference of the object;
(concerning claim 10) the central part (48) essentially describes an arc of a circle;
(concerning claim 11) the central shoe (28) comprises an interface part (30) designed to be interposed between the clamping strip (24) and the object (16, 20) that is to be gripped, the interface part (30) comprising an inner face (i.e., inner surface) which is designed to face the object and which essentially describes an arc of a circle (as demonstrated in Figs. 3 and 5); and
(concerning claim 18) the central shoe (28) bears against the two strip strands so as to be designed to be interposed between the two strip strands and the object that is to be gripped (as depicted in at least Fig. 2).

Allowable Subject Matter
Claims 2, 5, 9, 12, 13-17 and 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Analogous strapping devices are represented by Drivon et al. (U.S. Patent No.  10,323,666), Erickson (U.S. Patent No.1,172,690), Tetzlaff (U.S. Patent No. 2,341,828), Nitz (U.S. Patent No. 3,765,066, and Logan et al. (U.S. Patent No. 6,877,191). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677